Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant's response dated 07/18/2022 is duly acknowledged.
Claims 6, 9 and 10 were previously canceled by the applicants.
Claims 1-5, 7, 8 and 11, as currently amended, are pending in this application, and have been examined on their merits in this action.
Priority
This application has been filed as a DIV of the parent US 371 application 15/101,692 (filed on 06/03/2016; parent application) which is now abandoned, and claims priority ultimately from US provision application 61912933 filed on 12/06/2013.
Claim Objections- Withdrawn
In view of current amendments to claims 4, 5 and 7, the objections as previously made by the examiner, have been withdrawn.
Claim Rejections - 35 USC § 112 - Withdrawn
In view of claim amendments presented for claim 1, the 112-b rejection of record, as previously made by the examiner, has been withdrawn.
However, new grounds of objection/rejection has been made over pending claims as currently amended by applicant as discussed herein below:
Claim Rejections - 35 USC § 112 - New
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


1.	Claims 4, 5, 7, 8 and 11 (as amended) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 (as currently amended) recites the limitation "the at least one source bioorganism for producing zeaxanthin" in line 4.  There is insufficient antecedent basis for this limitation in the claim. Claim 4 as presented directly depends from independent claim 1 (as currently amended), which does not provide a reasonable basis for any “source bioorganism for producing zeaxanthin” per se.  Thus, it is unclear as to which “source bioorganism” is being referred to in the claimed process.  Metes and bounds of the claim is therefore does not appear to be properly defined.  Instant dependent claims 7, 5, 8 and 11 (that directly depend from claim 4) do not clarify this ambiguity, and therefore they are also rejected for the same reasons. Appropriate correction is required.
NOTE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103 – New Grounds
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

1.	Claims 1-5, 7, 8 and 11 (as currently amended) are rejected under 35 U.S.C. 103 as being unpatentable over UEDA et al (CA 2,117,537A1; previously cited by the examiner) taken with GIERHART (US 5,308,759; previously cited by the examiner) and GARNETT et al (US 5,747,544; cited as ref. [A] on PTO 892 form).
Claim 1 (as currently amended) is directed to “A process for the production of a solid zeaxanthin- containing biomass formulation, 
(a) providing zeaxanthin-containing biomass
(b) pasteurizing the harvested fermentation broth comprising the zeaxanthin-containing biomass; 
(c) harvesting the zeaxanthin-containing biomass from the pasteurized fermentation broth and discarding a supernatant therefrom 
(d) [[(c)]] resuspending the zeaxanthin-containing biomass 
(e) [[(d)]] adding at least one hydrocolloid to the biomass solution;
(f) [[(e)]] drying the biomass solution without isolating the zeaxanthin so as to obtain acomprised of 5 to 20 wt.%, based on the total weight of the solid zeaxanthin-containing biomass formulation, of zeaxanthin; 
(g) [[(f)]] optionally rupturing the biomass containing the zeaxanthin
(h) [[(g)]] optionally adding at least one antioxidant to the biomass solution after step (d) (f).”
Claim 4 (as currently amended) is directed to “The process according to claim 1, wherein the (f) 
(i) 25 to 75 wt.%, based on a total weight of the solid zeaxanthin-containing biomass formulation, of the at least one source bioorganism for producing the zeaxanthin, and 
(ii) 25 to 75 wt.%, based on a total weight of the solid zeaxanthin-containing biomass formulation, of at least one hydrocolloid.”
See also limitations of dependent claims 2, 3, 5, 7, 8 and 11, as currently amended.

Ueda et al (1994) discloses a process for preparation of a solid carotenoid pigment formulation comprising the steps of  harvesting a biomass (such as Phaffia rhodozyma yeast cells; see abstract, Disclosure of the invention on page 6, and Comparative examples 1-4, in particular) producing astaxanthin (i.e. a carotenoid pigment) by centrifuging the yeast culture broth, treated with sodium hydroxide (an agent that alters the pH for neutralization), washing said separated yeast biomass with ample amount of water (i.e. an aqueous medium), re-suspending in the form of an aqueous suspension (see Comparative example 2 on page 22), and spray drying; wherein 15g of the dry yeast biomass was added with a hydrocolloid such as 10g of gelatin (i.e. a hydrocolloid) and 20g of distilled water, stirred at 60 degree C and sprayed into a starch layer by the use of a disc-type rotary sprayer, wherein the final powder and granular material was separated from starch layer by mechanical shifting and then vacuum-dried (i.e. forming the “solid formulation”) at room temperature (see Comparative example 4, for instance); wherein the particle size of the resulting powder and granular material (i.e. the solid formulation made) was 150-840 micrometers with its water content of 9% and astaxanthin content of 0.15%, which would represent the calculated amounts of the dry yeast and gelatin (i.e. “at least one hydrocolloid”) to be within the ranges of 25 to 75 wt% based on the total weight of the solid formulation (see instant claim 4).  Ueda et al also disclose the fact that appropriate amounts of suitable antioxidant(s) such as tocopherol, ethoxyquin, or vitamin C, E, etc., can be added to the preparation in order to impart stability (see page 8, 1st paragraph, for instance), and their use is well known in the prior art (see page 3, last paragraph, for instance), singly or in combination with other agents for stabilizing the solid composition in various forms (see also page 12, 2nd paragraph, for instance). In addition, Ueda et al disclose the step of disintegrating and crushing the cell wall by acid treatment (such as rupturing cell wall with 0.5 N sulfuric acid treatment in Comparative example 2, discussed above) and mechanical treatment in order to enhance the extraction of the cellular contents (see page 6, section “Best mode of practicing the invention”; and disclosure on page 10, for instance) the conditions of which can be suitably adjusted per required granular particle size as needed.  
However, Ueda et al do not explicitly disclose and/or exemplify the process, wherein the harvested fermentation broth comprises “zeaxanthin-containing biomass”; the step of pasteurizing the harvested fermentation broth comprising said zeaxanthin-containing biomass; and the step of “drying the biomass solution without isolating the zeaxanthin” for preparing the “solid zeaxanthin-containing biomass formulation”, as currently required by the process as claimed (see amended claims 1, in particular).
Gierhart (1994), while teaching production of zeaxanthin (a carotenoid PIGMENT produced by Flavobacterium species) and zeaxanthin-containing compositions (see title, abstract, column 1 lines 16-20, column 3 lines 33-43, for instance), disclose the steps wherein the zeaxanthin-containing biomass may be separated/harvested from the culture medium by centrifugation, decantation, or filtration in order to recover a paste of packed cells, which is re-suspended/re-slurried, added with suitable amounts (based on the cell weight in the slurry) of antioxidant such as BHA (about 0.05%), Tween (about 0.1%), and tocopherol acetate (about 0.15%) in order to reduce pigment breakdown; and wherein the cell paste slurry may be further processed using homogenizer to disrupt cells, and spray-dried for future use of the zeaxanthin-containing biomass, such as an additive in animal feeds, or it may be used for extraction of the zeaxanthin pigment using suitable polar organic solvents (see column 6, lines 23-47, in particular; and Example 2 on column 9, 1st paragraph; and animal feeding study disclosed in Example 6, for instance); wherein they demonstrated the fact that the microbial pigment composition has surprisingly good stability and biological availability “without the need for expensive extraction and saponification processes. In addition, no harmful effects can be seen in the growth data” (see column 14, Table of animal feeding results, and lines 55-60, in particular). 
Garnett et al (1998), while teaching methods of using purified isomers of zeaxanthin to treat or prevent retinal degeneration in humans (see title, abstract, in particular), disclose the step of pasteurization of bacterial biomass containing zeaxanthin before downstream steps of processing said biomass, wherein they disclose the fact that in order to have good shelf life for the zeaxanthin-containing formulations, the fermentation broth/culture containing biomass, after addition of stabilizing compounds, can be pasteurized by heating to 55 degree C for 25 minutes in order to kill the bacterial cells “without damaging the zeaxanthin they have produced” (see Fig. 2, column 19, lines 10-25, in particular) before separation of the cultured biomass-containing zeaxanthin by mechanical means to increase the cells/solid concentration in the form of cell paste, for instance.
Thus, before the effective filing date of this invention as claimed, it would have been obvious to a person of ordinary skill in the art of carotenoid formulations, to pasteurize (see teachings and advantages of pasteurization step disclosed by Garnett et al, above) and prepare the biomass composition in a solid formulation form which is added with a hydrocolloid (such as gelatin, as already taught by Ueda et al), without the additional processing and/or extraction steps in order to obtain the pigment carotinoids such as zeaxanthin, as clearly suggested and successfully demonstrated by Gierhart, as discussed above.  Since, Gierhart already discloses the benefits of directly using the dried, cultured biomass-containing zeaxanthin as animal feed additive, and discloses surprisingly good stability and bioavailability in animals (at least in animal feeding trials), an artisan of ordinary skill in the art would have been motivated to modify the process disclosed by Ueda et al such that zeaxanthin-containing biomass is pasteurized before separating the biomass from fermentation medium (as demonstrated/suggested by Garnett et al), and added with a hydrocolloid, dried and formulated in the form of a solid formulation (as shown by Gierhart, above), wherein the solid zeaxanthin-containing formulation can be directly used for various downstream applications without the need for further processing and/or extraction of the pigment zeaxanthin from the biomass.  Since, all the cited prior art references, i.e. Ueda et al, Garnett et al, and Gierhart, clearly pertain to the art of carotenoid pigment formulations, or preparation/use thereof (i.e. analogous art known to an artisan in the pertinent area), an artisan of ordinary skill in the art would have had a reasonable expectation of success in modifying the process disclosed by Ueda et al such that the biomass-containing zeaxanthin (or lysate thereof) is pasteurized, harvested, and then directly used for formulating the solid carotenoid preparations as explicitly suggested/demonstrated by Gierhart when taken with Garnett et al. The adjustments in the amounts and/or weight percentage of zeaxanthin in the solid biomass formulation(s) would have been obvious to an artisan of ordinary skill in the art, especially depending on the particular “source bioorganism” used (it is noted that instant claim 1, as amended, is not limited to any specific “source bioorganism” producing zeaxanthin per se; moreover such would also have been obvious given the disclosure from Gierhart and Garnett et al), and depending on the need of a particular formulation and/or use in the art (as already disclosed by Gierhart at least for use in feed/food formulations), unless evidence and/or data is provided on record to the contrary (which is currently lacking on record for the scope of the claimed process; see instant claim 1 as currently amended, in particular).  The invention as currently claimed fails to distinguish itself over the combined teachings and/or suggestions from the cited prior art of record, as discussed above.
Thus, the invention as a whole, would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of this invention as claimed. 
As per MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow.  In re American Academy of Science Tech Center, F.3d, 2004 WL 1067528 (Fed. Cir. May 13, 2004)(The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation.). This means that the words of the claim must be given their plain meaning unless applicant has provided a clear definition in the specification. In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989).

Response to Applicant’s Arguments
Applicant’s arguments with respect to claims as currently amended (see remarks, dated 07/18/2022, page 6, in particular) have been duly considered but are moot in view of the new grounds of objections/rejections made in this office action, as discussed above.  However, for the record, applicant’s main arguments are responded to herein below:
Applicants argue the following:

    PNG
    media_image1.png
    279
    705
    media_image1.png
    Greyscale

In response, it is noted that the new grounds of rejection made under 103(a) over Ueda et al taken with Gierhart and Garnett et al as discussed above, provide reasonable motivation in view of the disclosed advantages for the inclusion of a pasteurization step (for zeaxanthin-containing biomass culture/broth) as explicitly suggested by Garnett et al, and the fact that they already disclose that such step does not damage the zeaxanthin produced by the microorganisms (and therefore resulting preparations suitable for various downstream applications; see also Garnett et al, column 19, lines 56-64; column 31, lines 9-15, for instances). Therefore, applicant’s argument is duly noted and considered, but is not found to be persuasive.
The 103(a) rejection of record, as discussed above, is therefore properly made and/or maintained.  
Conclusion
NO claims are currently allowed.
Pertinent Prior Art:
1.	Brooks et al (US 2010/0239712 A1; previously cited by the examiner)- Food compositions of microbial biomass (disclose preparation of algal cell biomass and algal cell disruption methods that include mechanical means such as milling that are well known in the prior art for producing algal-derived carotenoids, xanthinoids, etc., including astaxanthin, zeaxanthin, alpha-carotene, lycopene, etc., to name a few; see [0127], [0143], [0156]-[0157], [0188], for instance). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYENDRA K. SINGH whose telephone number is (571)272-8790.  The examiner can normally be reached on M-F 8:00- 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LOUISE W HUMPHREY can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SATYENDRA K. SINGH
Primary Examiner
Art Unit 1657


/SATYENDRA K SINGH/Primary Examiner, Art Unit 1657